Title: To Alexander Hamilton from James McHenry, 14 May 1797
From: McHenry, James
To: Hamilton, Alexander


Philadelphia 14th May 1797.
My dear H.
I received your letters and papers. I added to them, but changed nothing, for the train of ideas in both ran in the same channel and embraced the same objects.
The speech extenuates nought—recommends proper measures—promises a fresh attempt at negotiation—and declares the principles by which administration mean to be governed, in other words that the President will follow the principles of the late administration.
It is not perhaps precisely such a speech as you would have written—a little too plain. It may however be better fitted on that account for the occasion.
Your affectionate
James McHenry
